PER CURIAM.
Eric Mario Byers appeals the district court’s judgment and order denying his requests for a temporary restraining order and a preliminary injunction and summarily dismissing his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we dismiss that part of the appeal from the denial of a temporary restraining order. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976). We affirm the remainder of the district court’s order for the reasons stated by the district court. See Byers v. Commonwealth, No. CA-03-724-2 (E.D.Va. Dec. 10, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART, AFFIRMED IN PART